WILKINSON, Chief Judge,
dissenting:
The majority sidesteps the central issue in this case by sending it back to district court for yet another round in a seemingly endless dispute over Columbia Union College’s claim to funding under Maryland’s Sellinger Program. The legal question that should be confronted now — and not avoided by a remand — is whether the discriminatory treatment of Columbia Union on the basis of its religious viewpoint is compelled by the Establishment Clause.
The majority remands despite the fact that the parties submitted this case below on cross-motions for summary judgment. Both sides agree that no material facts are in dispute. Contrary to the majority, I believe the agreed-upon facts provided the district court with more than an adequate basis to reach its decision.
Most importantly, by remanding for intensive factfinding, the majority unduly burdens both parties. It apparently would require district courts to leave no stone unturned in Establishment Clause inquiries into whether educational institutions are properly considered pervasively sectarian. The majority sets the stage for what should prove to be a relentless inquisition into the religious practices of Columbia Union, its teachers, and its students. To obtain funding, Columbia Union will have little choice but to mold itself to *170an exhaustive template of “non-sectarianess,” jettisoning in the process many of the beliefs and practices that it holds most dear. For these reasons, I believe the result reached by the majority is not only unnecessary, but also threatening to important values inherent in the First Amendment’s speech and religion clauses.
I.
A.
Maryland’s denial of funding to Columbia Union on the basis of its religious viewpoint is a denial of the right to freedom of speech under the First Amendment. Maryland’s Sellinger Program exists to support private higher education generally. Funding is thus available to any nonpublic institution of higher education that meets neutral statutory requirements. In this sense, Maryland has created a limited forum in much the same way as the Supreme Court in Rosenberger found the University of Virginia had by funding a diversity of views in students’ extracurricular activities. See Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 824, 830, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995).1 Yet even within such a limited forum, the State may not “discriminate against speech on the basis of its viewpoint.” Id. at 829, 115 S.Ct. 2510; see Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 392-93, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993). Because the State restricts speech on the basis of “the specific motivating ideology or the opinion or perspective of the speaker,” Rosenberger, 515 U.S. at 829, 115 S.Ct. 2510, viewpoint discrimination is uniquely antithetical to First Amendment ideals of freedom of belief and expression. Government must not be permitted to silence one side of a debate, in this case the religious perspective, while permitting other more favored views to flourish unopposed. See R.A.V. v. City of St. Paul, 505 U.S. 377, 391-92, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992).
Columbia Union has done everything that Maryland has asked of every institution it funded. Indeed, if it were any other institution, funding would be coming its way. The college has satisfied each of the neutral statutory requirements for participation in the Sellinger Program. Specifically, Columbia Union is a nonprofit private college that was established in Maryland before 1970; it is approved by the Maryland Higher Education Commission (MHEC); it is accredited by the Commission on Higher Education of the Middle States Association of Colleges and Schools; it has awarded associate of arts or baccalaureate degrees to at least one graduating class; it maintains earned degree programs other than seminarian or theological ones; and it has submitted its program to the MHEC for review. Furthermore, Columbia Union’s president has pledged by sworn affidavit, as required by MHEC regulations, that any aid received through the Sellinger Program will not be used for sectarian purposes.
Maryland has thus denied funding to Columbia Union for one reason only — its sectarian character. By denying Columbia Union funding on the basis of its sectarian approach to education, Maryland has impermissibly discriminated against the college on the basis of its religious point of view. This finding sets the stage for the critical question in this case: whether Maryland’s viewpoint discrimination is justified by its need to comply with the Establishment Clause. See Rosenberger, 515 U.S. at 837, 115 S.Ct. 2510.
B.
In an earlier era of Establishment Clause jurisprudence, it was perfectly clear that Columbia Union had no claim to funding. In Roemer v. Board of Public Works, 426 U.S. 736, 755, 96 S.Ct. 2337, 49 L.Ed.2d 179 (1976) (plurality opinion), the Supreme Court held *171that the Establishment Clause prohibits government aid “to institutions that are so ‘pervasively sectarian’ that secular activities cannot be separated from sectarian ones.” Three years earlier in Hunt v. McNair, 413 U.S. 734, 743, 93 S.Ct. 2868, 37 L.Ed.2d 923 (1973), the Court had explained that “[a]id normally may be thought to have a primary effect of advancing religion when it flows to an institution in which religion is so pervasive that a substantial portion of its functions are subsumed in the religious mission.... ” The Court reaffirmed this principle in Bowen v. Kendrick, 487 U.S. 589, 610, 108 S.Ct. 2562, 101 L.Ed.2d 520 (1988), explaining that “[o]ne way in which direct government aid might have [the primary effect of advancing religion] is if the aid flows to institutions that are ‘pervasively sectarian.’ ”
But Establishment Clause jurisprudence has changed since Hunt, Boemer, and Bowen. The general funding prohibition announced in those decisions has gradually been relaxed to permit government aid to religious institutions and organizations when accomplished through neutral government programs. Columbia Union contends that the Court’s more recent neutrality principle has in fact supplanted the Court’s prior funding prohibition decisions and should govern our ease today. The college claims that because Maryland’s Sellinger Program awards funding to private institutions of higher education under neutral criteria, without regard to the institution’s sectarian or nonsectarian character, the provision of funds to Columbia Union cannot offend the Establishment Clause.
As a matter of prediction, Columbia Union may be right. There is no question that the neutrality principle is on the rise. Beginning with its decision in Witters v. Washington Department of Services for the Blind, 474 U.S. 481, 106 S.Ct. 748, 88 L.Ed.2d 846 (1986), the Supreme Court has frequently turned to a neutrality principle in assessing Establishment Clause challenges to state aid programs. If the program by which a religious institution receives assistance is neutral, in that it extends benefits to a wide range of recipients without regard to their religious nature, it normally will survive an Establishment Clause challenge, In Witters, for example, the Court upheld the provision of state funds for a blind student’s education at a bible college to become “a pastor, missionary, or youth director.” Id. at 483, 106 S.Ct. 748. Of importance to the Court was the fact that the aid in question was given under a general vocational rehabilitation program. The Court therefore explained its decision as resting in part on the fact that the aid was “made available generally without regard to the sectarian-nonsectarian, or public nonpublic nature of the institution benefited.” Id. at 487, 106 S.Ct. 748 (internal quotation marks omitted).
The neutrality principle became more pronounced in Zobrest v. Catalina Foothills School District, 509 U.S. 1, 113 S.Ct. 2462, 125 L.Ed.2d 1 (1993), where the Court again approved aid in support of education at a pervasively sectarian educational institution. The Court specifically held that the Establishment Clause was not violated by the provision of an interpreter to a deaf student attending a Roman Catholic high school. The Court noted: “[W]e have consistently held that government programs that neutrally provide benefits to a broad class of citizens defined without reference to religion are not readily subject to an Establishment Clause challenge just because sectarian institutions may also receive an attenuated financial benefit.” Id. at 8, 113 S.Ct. 2462.
Next came Rosenberger, in which the Supreme Court again strengthened the neutrality principle: “A central lesson of our decisions is that a significant factor in upholding governmental programs in the face of Establishment Clause attack is their neutrality towards religion.” 515 U.S. at 839, 115 S.Ct. 2510. The Court contributed to the quickening rise of the neutrality principle by holding that the Establishment Clause is not offended when the government extends benefits to recipients with religious viewpoints, so long as the benefit program is governed by neutral criteria. “More than once have we rejected the position that the Establishment Clause even justifies, much less requires, a refusal to extend free speech rights to religious' speakers who participate in broad-reaching government programs neutral in *172design.” Id. Applying the neutrality principle, the Court again upheld the funding of religion — in this case a printer for a religious publication at the University of Virginia. Id. at 845-46, 115 S.Ct. 2510.
Then in Agostini v. Felton, 521 U.S. 203, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997), the Court took a giant step toward neutrality by actually overruling one of its prior funding prohibition decisions. See Aguilar v. Felton, 473 U.S. 402, 105 S.Ct. 3232, 87 L.Ed.2d 290 (1985). Specifically, the Court upheld a federally funded program under which disadvantaged children were provided remedial education on the premises of sectarian schools by government employees. The Court noted with approval its prior decisions “sustaining] programs that provided aid to all eligible children regardless of where they attended school.” 117 S.Ct. at 2014. Significantly, the Court justified its decision to disregard precedent by noting the dramatic shift in its Establishment Clause jurisprudence since the 1985 Aguilar decision. Agostini, 117 S.Ct. at 2017.
Finally, the emergent neutrality principle already has found its place in the Free Exercise Clause. Specifically, in Employment Division v. Smith, the Court noted that it has “consistently held that the right of free exercise does not relieve an individual of the obligation to comply with a valid and neutral law of general applicability on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).” 494 U.S. 872, 879, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990) (emphasis added) (internal quotation marks omitted). The Court went on to hold that Oregon could deny unemployment benefits to individuals whose dismissal resulted from the use of drugs made illegal under Oregon law. The application of the neutrality principle under the Establishment Clause, therefore, would bring both of the religion clauses into step.
The neutrality principle that courses through the Court’s recent decisions certainly would not forbid Maryland from funding Columbia Union under the Sellinger Program. As already noted, Maryland provides funding generally to private institutions of higher education, without regard to their sectarian or nonsectarian character. Indeed, three of the institutions that participated in the program during fiscal year 1997 were affiliated with the Roman Catholic Church. The Maryland program also requires that the recipient institution not use any of the funds received for sectarian purposes.
To hold that Maryland must refuse Columbia Union funding while allowing it to extend aid to other religious institutions would violate the very principle of neutrality required by the Establishment Clause. See Rosenberger, 515 U.S. at 845-46, 115 S.Ct. 2510; Board of Educ. of Kiryas Joel Village Sch. Dist. v. Grumet, 512 U.S. 687, 707, 114 S.Ct. 2481, 129 L.Ed.2d 546 (1994) (“[I]t is clear that neutrality as among religions must be honored.”). The denial of state aid to only certain types of religious institutions — namely, pervasively sectarian ones — exposes government to accusations of religious favoritism. Nowhere is this more evident than in the administration of Maryland’s Sellinger Program: Colleges affiliated with the Roman Catholic Church have been approved while Columbia Union, a Seventh-day Adventist institution, has been rejected. For the sake of avoiding the mere potential that secular aid will somehow advance sectarian objectives, Maryland has directly violated a different core principle of the Establishment Clause, the requirement of nondiscrimination among religions. Just as all private institutions should be treated neutrally, so should all religious viewpoints be treated similarly. Maryland’s program now does neither of these things. Because the Sellinger Program violates the Supreme Court’s recent neutrality principle in two respects, I would unhesitatingly find Columbia Union’s pervasively sectarian .character irrelevant and reverse the judgment of the district court.
C.
We do not, however, write on so clean a slate. The funding prohibition principle is hanging on, if only by its fingernails. Although the Court has repeatedly upheld government aid to religious institutions on the basis of the neutrality of the program under which it is provided, the Court has notably failed to expressly overrule its prior decisions *173in Hunt, Roemer, and Bowen. Moreover, Witters, Zobrest, Rosenberger, and Agostini are all distinguishable from the precise case before us today.
In Witters and Zobrest, the Court focused on the fact that the state aid was given directly to the student rather than to the religious school. Zobrest, 509 U.S. at 10, 113 S.Ct. 2462; Witters, 474 U.S. at 487, 106 S.Ct. 748. This ensured that any aid ultimately flowing to the religious institutions did “so only as a result of the genuinely independent and private choices of aid recipients.” Witters, 474 U.S. at 487, 106 S.Ct. 748; see also Zobrest, 509 U.S. at 10-11, 113 S.Ct. 2462. In fact, Zobrest is further distinguished by the fact that no direct cash subsidy was involved and thus no government funds ever reached the coffers of the sectarian high school. 509 U.S. at 10, 113 S.Ct. 2462. In contrast, the Court’s decisions in Hunt, Roemer, and Bowen implicated various forms of direct funding of the religious institutions themselves. As Maryland’s program provides a direct subsidy to religious schools, it must be evaluated under these prior decisions.
Rosenberger likewise failed to overrule the earlier Hunt-Roemer-Bowen trilogy. The rule against direct funding of pervasively sectarian institutions did not apply in Rosen-berger because no public monies flowed directly into the coffers of the religious publication; all payments were made to a third-party printer. Id. at 843, 115 S.Ct. 2510. Noting the potential relevance of the prior funding prohibition cases, the Court explained that it was “correct to extract from our decisions the principle that we have recognized special Establishment Clause dangers where the government makes direct money payments to sectarian institutions,” id. at 842, 115 S.Ct. 2510, and cited Bowen, Roemer, and Hunt as examples of such decisions. The Court also found its prior funding prohibition decisions distinguishable for “the additional reason that the student publication is not a religious institution, at least in the usual sense of that term as used in our case law.” Id. at 844, 115 S.Ct. 2510. And if each of these clues were not sufficient to distinguish Rosenberger from the case we face today, Justice O’Connor clearly indicated in her concurrence that the Court’s decision “neither trumpet[ed] the supremacy of the neutrality principle nor signalled] the demise of the funding prohibition in Establishment Clause jurisprudence.” Id. at 852, 115 S.Ct. 2510 (O’Connor, J., concurring). Thus, the abrogation of Hunt, Roemer, and Bowen would have to await another day.
Agostini similarly failed to overrule the funding prohibition announced in those three decisions. In Agostini, the Court held that public employees working on the premises of sectarian schools could not be presumed to inculcate religious beliefs in the students. 117 S.Ct. at 2012. The Court, however, did not hold that the funding of pervasively sectarian schools — in which the schools’ own employees teach the students — cleared the First Amendment’s hurdles. As in Zobrest and Rosenberger, the Court relied on the fact that no federal funds ever reached the coffers of the participating religious schools. Agostini, 117 S.Ct. at 2013.
Most importantly, the Court in Agostini sent an unmistakable message to lower courts that shifts in the Supreme Court’s Establishment Clause jurisprudence should not be interpreted as signifying that its prior decisions have indirectly been overruled:
We do not acknowledge, and we do not hold, that other courts should conclude our more recent cases have, by implication, overruled an earlier precedent. We reaffirm that “if a precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in some other line of decisions, the Court of Appeals should follow the ease which directly controls, leaving to this Court the prerogative of overruling its own decisions.”
Id. at 2017 (quoting Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484, 109 S.Ct. 1917, 104 L.Ed.2d 526 (1989)). Our case clearly falls within that proscription. Although the funding prohibition announced in Hunt, Roemer, and Bowen appears to rest on reasoning now rejected by the Court in numerous applications of the neutrality principle, those three decisions have not been overruled, and they directly control here. It would in fact be difficult to *174find a ease more directly controlling than Roemer, as it involved the exact same Maryland program that we face here. It is not our role to read the jurisprudential tea leaves. Bowen, Roemer, and Hunt remain the law and they require this court to uphold Maryland’s denial of funding to Columbia Union if it is a pervasively sectarian institution.
II.
A.
The district court found, both on the basis of the parties’ lengthy evidentiary submissions and prior findings by the MHEC, that Columbia Union is a pervasively sectarian institution. I simply fail to understand how the majority can conclude that the extensive evidentiary record before the district court was so lacking that we must remand this case for further factfinding. The majority’s decision is especially puzzling considering that the very religious institution claiming entitlement to funding agreed before the district court that no material facts were in dispute and, therefore, that disposition of this ease at the summary judgment stage was appropriate.
Initially, the majority can point to no decision that requires that specific types of evidence be presented to a district court before it can properly find an institution pervasively sectarian.2 Indeed, although the Supreme Court opinions addressing the subject rely on several common factors, no one inquiry has been mandated. To determine whether an institution is pervasively sectarian, “it is necessary to paint a general picture of the institution, composed of many elements.” Roemer, 426 U.S. at 758, 96 S.Ct. 2337 (emphasis added). Elements previously examined by the Supreme Court include the extent to which the religious institution is affiliated with or controlled by a church, see id. at 755, 96 S.Ct. 2337; Hunt, 413 U.S. at 743, 93 S.Ct. 2868; whether religious indoctrination is one of the institution’s purposes, see Roemer, 426 U.S. at 755, 96 S.Ct. 2337; whether the school is characterized by an atmosphere of academic freedom, see id. at 756, 96 S.Ct. 2337; whether the institution encourages or requires prayer, see id. at 756-57, 96 S.Ct. 2337; whether there are religious qualifications for faculty hiring or student admissions, see id. at 757-58, 96 S.Ct. 2337; Hunt, 413 U.S. at 743-44, 93 S.Ct. 2868; and the religious makeup of the student population, see Roemer, 426 U.S. at 757-58, 96 S.Ct. 2337; Hunt, 413 U.S. at 744, 93 S.Ct. 2868.
As the majority concedes, the district court “took careful note of the appropriate areas of inquiry and conscientiously” considered evidence on each and every one of these factors. Ante at 164. Among its more significant conclusions, the district court found that Columbia Union was closely affiliated with, if not to a great extent controlled by, the Seventh-day Adventist Church; that Columbia Union’s religious mission is furthered in part by requirements that students attend weekly chapel sessions and worship options in the residence halls; and that descriptions of even the college’s secular courses were pervaded with religious references. The district court concluded that, in combination, the undisputed evidence under the several factors supported the conclusion that Columbia Union is a pervasively sectarian institution. I believe that the considerable evidence relied upon by the district court revealed no genuine dispute of material fact and, therefore, was more than sufficient to establish that Columbia Union is a pervasively sectarian institution.
By contrast, the majority erroneously flyspecks Columbia Union’s characteristics. Rather than “paint[ing] a general picture of [Columbia Union],” Roemer, 426 U.S. at 758, 96 S.Ct. 2337 (emphasis added), the majority picks and scratches at each individual factor. It is not surprising that it determines that no *175particular factor conclusively establishes Columbia Union’s sectarian nature. After all, “[t]he relevant factors ... are to be considered cumulatively.” Roemer, 426 U.S. at 766, 96 S.Ct. 2337 (internal quotation marks omitted). The majority’s methodology, while not wholly irrelevant, is overly focused; it simply turns its microscope to too high a power.
Finally, the majority points to Bowen to bolster its claim that cases of this sort are inappropriate for summary judgment. Ante at 169. It is true that the Court in Bowen remanded for additional factfinding. The Court, however, was concerned primarily with the district court’s failure to even “identify which grantees it was referring to” when it claimed that pervasively sectarian institutions had received aid. Bowen, 487 U.S. at 620, 108 S.Ct. 2562. Moreover, while the Court noted that the district court had considered only two factors in making its pervasively sectarian determination, id. at 620 n. 16, 108 S.Ct. 2562, that clearly is not the case here.
B.
Let there be no mistake about the probable impact of the majority’s decision. By requiring the parties to develop an even more exhaustive record through what is in effect a trial, the majority undermines the secular educational purpose of Maryland’s Sellinger Program. Inevitably government efforts to assist private education are complicated by the need for officials to determine carefully the proper constitutional boundaries governing such assistance. This court’s remand now increases the difficulty of that task exponentially. The majority sends the clear message that these Establishment Clause questions can only be satisfactorily resolved upon a voluminous record that requires a court to scrutinize a religious institution’s sectarian character with laser-like precision. This decision, therefore, will substantially increase the administrative costs associated with educational programs like Maryland’s. Of course, the likely consequence of requiring states to undertake such costly and involved inquiries in connection with each and every funding decision is that such programs might well be abandoned altogether. No good deed, I suppose, goes unpunished: that Maryland’s admirable attempt to support private higher education should become ensnared in the endless transaction costs of litigation is cause for dismay.
A remand is as unsatisfactory for the college as it is for the state. Requiring a lengthy trial on Columbia Union’s sectarian character denigrates the very values underlying our Constitution’s religión clauses. The First Amendment demands that the state “neither advance[] nor inhibit[] religion.” Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). Specifically, the religion clauses ask, in part, whether institutions have “any incentive to modify their religious beliefs or practices in order to obtain ... services.” Agostini, 117 S.Ct. at 2014. The Court, when addressing this question, traditionally has analyzed an agency program. See, e.g., id. Nevertheless, judicially-created tests present similar dangers because, in order to protect their funding decisions from court scrutiny, agencies must apply court standards. Indeed, in reaching its determination that Columbia Union was a pervasively sectarian institution, MHEC considered evidence on each and every factor previously outlined by the Supreme Court in Roemer. A remand in this ease, and the bureaucratic inquiries it will spawn in later cases, bode poorly for all religious institutions. The scrutiny the majority now demands will encourage them to disown their own religious character in order to gain funding. The result is an Establishment Clause jurisprudence that, far from maintaining government neutrality toward religion, is a bal-lista, affirmatively attacking an institution’s religious foundation.
Thus, while the majority attempts to speak solely in terms of judicial involvement with religious institutions, see ante at 169 n. 8, its decision plainly foreshadows further bureaucratic entanglement as well. The majority’s factfinding adventure cannot help but result in intensive government involvement in religion. The Court recognized in Lemon that “state inspection and evaluation of the religious content of a religious organization” poses the special danger that “pervasive *176modern governmental power will ultimately intrude on religion and thus conflict with the Religion Clauses.” 403 U.S. at 620, 91 S.Ct. 2105. The unnecessary level to which the majority requires the district court, and by extension government agencies like MHEC, to inquire into Columbia Union’s sectarian character contains just such a threat. The more our nation’s federal courts and government agencies become enmeshed in questioning religious character, the more they will control that character.
I recognize that higher education does or at least should act in an environment of public accountability. Institutions that utilize public funds incur obligations to explain how they use those funds. Accreditation by its very nature requires some level of scrutiny into a college’s academic offerings. Nonetheless, I am astounded that the majority desires further evidence on “how [Columbia Union’s] traditional liberal arts or mandatory religion courses are taught.” Ante at 165. It is unfortunate that the majority would require Columbia Union to present the minutiae of its classroom modus operandi. Will there now be state agents sitting in class, not for academic evaluation, but to police the degree to which religious values inform classroom instruction? This intrusion not only eclipses that which is present in the accreditation process; it is an intrusion to which religious organizations are to be uniquely and discriminatorily subject.
An equal danger looms with the majority’s direction to the factfinder, and therefore funding agencies, to inquire whether “religious principles are important to the college” and whether “religious indoctrination is more than a secondary objective.” Ante at 164 (internal quotation marks omitted). Notwithstanding the majority’s hope, see ante at 169 n. 8, matters such as these are not amenable to stipulation. Thus, an agency will be left to determine when indoctrination becomes a primary objective. What does this mean? If college students “believe,” will the state deny funding? The fact of the matter is that agencies are in no position to serve as Orwellian probes, measuring how seriously someone takes his or her religious convictions.
Additionally, the razor-thin line the majority cuts between pervasively sectarian and pervasively nonsectarian institutions belies credibility. For instance, the majority suggests that because “only about 350 to 400 of Columbia Union’s 1172 students” actually participate in its mandatory religious services, Columbia Union might not be pervasively sectarian. Ante at 164. Does this mean that the college is prohibited from requiring 500 students to attend services? Would it be certain to receive funding if it limited the number to 200? Or, consider the majority’s focus on the college’s bulletin. Ante at 165. It intimates that the business department’s use of “only two” religious references might somehow be dispositive. Ante at 165. Would one particularly emphatic reference, therefore, always pass constitutional muster? What about three? Constitutionality should not be made to hinge on such inconsequential distinctions.
Similarly, the majority’s remand effectively dumps at the state’s doorstep the volatile tasks of distinguishing between religious institutions and drawing controversial and delicate lines. Religious institutions will be without clear guidance as to when they might become too sectarian. The three Catholic colleges currently receiving funding — Mount Saint Mary’s College & Seminary, the College of Notre Dame of Maryland, and Loyola College — must now worry about whether they will at some indefinable point offend the state by stepping over the sectarian edge. For example, Mount Saint Mary’s appoints the Archbishop of Baltimore as an automatic trustee and requires that at least one-fourth of its trustees, including the Archbishop, be ordained priests. Notre Dame requires that just under one-third of its trustees be nuns. And Loyola’s president must be a member of the Society of Jesus. May Mount Saint Mary’s raise its requirement to one-half? May Notre Dame increase its to more than one-third? May Loyola include the same prerequisite in its search for a vice president? How are these colleges to know? It will be impossible for them to predict at what point sectarian influences of this type will tip the scales. For religious institutions seeking Sellinger Program funds, the majority’s re*177mand simply raises more questions than it answers.
The “pervasively sectarian” test of Hunt, Roemer, and Bowen already places the judiciary in the uncomfortable role of determining just how religious an institution is, and requires that it draw somewhat arbitrary lines. But as long as directly controlling precedent requires such an inquiry, I would carefully shape the standards by which we measure an institution’s sectarian nature such that the judiciary does not delve even deeper than necessary into religious inquiries we are likely most unqualified to answer. Cf. Widmar v. Vincent, 454 U.S. 263, 271 n. 9, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (terming the distinction between religious speech and religious worship “judicially unmanageable”). By requiring the district court to conduct a trial here, the majority has plunged government at all levels into the intimacies of religious faith. With respect, I would not choose that course.
III.
In a final plea to the Maryland Higher Education Commission for funding under the Sellinger Program, the president of Columbia Union College asked, “If we recant, would we qualify?” Those words capture what this case is about. Despite the fact that it has met all neutral criteria for state aid, and despite the fact that other religious institutions are receiving funding, Columbia Union has yet to receive so much as a penny in state assistance. The only way it could receive such aid is by compromising or abandoning its religious views. That to me is impermissible inhibition of religion, impermissible discrimination under our Constitution’s religion clauses, and a violation of the First Amendment right to express religious beliefs. “That Amendment requires the state to be a neutral in its relations with groups of religious believers and non-believers; it does not require the state to be their adversary.” Everson v. Board of Educ., 330 U.S. 1, 18, 67 S.Ct. 504, 91 L.Ed. 711 (1947). The Supreme Court in its recent enunciation of the neutrality principle has affirmed as much. But because the Court has not expressly overruled the funding prohibition principle in its First Amendment jurisprudence, I would affirm the judgment of the district court in this case.

. The Court's recent decision in National Endowment for the Arts v. Finley, - U.S. -, 118 S.Ct. 2168, 141 L.Ed.2d 500 (1998), is not to the contrary. The Court distinguished that case from Rosenberger on the ground that NEA grants are not generally available but rather are awarded through a "competitive process." Finley, 118 S.Ct. at 2178. Like the subsidy considered in Rosenberger, however, Maryland’s educational grants are made available generally through a noncompetitive process. Accordingly, this case is governed by the First Amendment analysis set forth in Rosenberger.


. The majority argues that a court “must consider not only the institution’s written literature, policies, and statements, but also its practices ” in divining an answer to the pervasively sectarian question. Ante at 169 (emphasis added) (citing Roemer, 426 U.S. at 756, 96 S.Ct. 2337). Nothing in the Court's jurisprudence substantiates this claim. The majority points to Bowen, Roemer, and Tilton v. Richardson, 403 U.S. 672, 91 S.Ct. 2091, 29 L.Ed.2d 790 (1971), for support. While each of these opinions utilizes evidence of practice, none requires it. Moreover, in Tilton, the Court explicitly relied, as the district court did in this case, on the parties’ stipulations in making its determination. 403 U.S. at 686-87, 91 S.Ct. 2091.